** MUNICIPAL JUDGES — DUTIES — CITY CLERK ** THE PENALTY PROVISIONS OF SECTION 9 OF THE SENATE JOINT RESOLUTION NO. 24, WHEREBY THE AMOUNTS SET FORTH THEREIN ARE ASSESSED FOR THE EXPRESS PURPOSE OF "PROVIDING FINANCIAL ASSISTANCE" TO "SECONDARY" SCHOOLS OF THE STATE WHICH "ESTABLISH AND MAINTAIN" A COURSE OF INSTRUCTION IN "AUTOMOBILE DRIVER EDUCATION", REGARDLESS AS TO WHETHER SAID AMOUNTS ARE DESIGNATED IN SAID SECTION AS PENALTIES OR COSTS, ARE INVALID, AND THAT BY REASON COLLECTED FROM FINES AND PENALTIES FROM MUNICIPAL POLICE COURTS) (FRED HANSEN)